Citation Nr: 0213581	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  97-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include degenerative joint disease.

2.  Entitlement to an increased evaluation for tender scar of 
the right thigh, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
April 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied reopening the 
claim for service connection for a right knee disorder and 
continued the 10 percent evaluation for tender scar of the 
right thigh.

In a March 2000 decision, the Board found that the veteran 
had submitted new and material evidence and reopened the 
claim for service connection for a right knee disorder.  The 
Board remanded the reopened claim, along with the claim for 
an increased evaluation for tender scar of the right thigh, 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a current right 
knee disorder, to include degenerative joint disease, and 
service is not of record.

2.  Tender scar of the right thigh is manifested by a tender 
and painful scar without limitation of the part affected.



CONCLUSIONS OF LAW

1.  A right knee disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service nor was 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for tender scar of the right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 1996 rating decision on appeal, 
the September 1996 and January 1997 statements of the case, 
and the August 1998 and May 2002 supplemental statements of 
the case, the RO informed the veteran of the evidence 
necessary to establish a higher evaluation for tender scar of 
the right thigh and service connection for a right knee 
disorder.  In the September 1996 and January 1997 statements 
of the case and the May 2002 supplemental statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claims for an increased evaluation 
and service connection.  

These determinations were mailed to the veteran, with 
correspondence copies mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received treatment for his 
right knee at the Shreveport, Louisiana, VA medical facility.  
The record reflects that the RO obtained treatment reports 
from that facility and have associated them with the claims 
file.  Additionally, the RO obtained treatment reports from 
the VA facility in Waco, Texas, and has associated them with 
the claims file.  The veteran has not alleged that there are 
any additional medical records related to treatment for the 
right knee and the scar on the right thigh that have not been 
associated with the claims file.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo several VA 
examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The service medical records show that a September 1952 
examination of the veteran for entrance into service 
indicated that the veteran's lower extremities were normal.  
The examiner noted there was a two-inch scar on the right 
knee.  Treatment notes from March 1953 indicate that the 
veteran had been a passenger on a motorcycle that was struck 
by a car.  Examination revealed contusion of the right knee 
and left wrist.  Examination did not reveal any fractures.

In May 1954, the veteran was seen for aching pain in the 
antero-lateral aspect of his mid and lower right thigh.  He 
stated that the pain was aggravated by bending the knee or 
lying on the right side.  The examiner noted that the veteran 
walked with a limp favoring the right leg and that there was 
tenderness over the lateral mid thigh.  He stated there was a 
well-healed old four-by-four centimeter scar just below the 
right knee.  The veteran reported that the scar was from an 
old trauma.  X-rays of the right femur revealed an area of 
circumscribed radiolucency in the distal shaft.  In August 
1954, the veteran underwent surgery on the right thigh for 
removal of a bone cyst.  Two days after the first surgery, he 
underwent a second surgery on his right thigh, with 
additional removal of cyst material.  A treating physician 
reported that the cyst was benign fibrous dysplasia.  In 
September 1954, the physician reported that the postoperative 
course involved restriction of motion at the knee joint.  As 
of late 1954, the veteran could flex his right knee to 
90 degrees, and could fully extend the knee.  The physician 
wrote that it was anticipated that full function would occur.

In an April 1955 separation examination, the examiner did not 
note any abnormalities of the lower extremities.

In an April 1956 claim for disability compensation, the 
veteran reported the history of bone cyst surgery.  He 
reported that he currently had stiffness and soreness in his 
knee.  In May 1956, the veteran's parents wrote that the 
veteran continued to have a lot of trouble with his leg, and 
that the veteran would frequently miss two or three days of 
work due to pain in the leg.

A June 1956 VA examination report shows that the veteran 
reported that his right thigh hurt all of the time.  He 
reported that his right knee hurt and felt numb.  He also 
reported that he limped when he walked.  The examiner stated 
that there was an eleven-inch long scar on the veteran's 
right leg, from the lower half of the thigh to across the 
knee joint region.  The examiner described the scar as a 
little contracted, but not depressed, adherent, or unduly 
sensitive to palpation.  The examiner found that the 
veteran's right knee had a full range of motion, and that 
there was no evident instability of the right knee.  The 
examiner reported that the veteran walked normally.  X-rays 
of the right femur and knee revealed residuals of a small 
benign cyst, that had been curetted, in the lower shaft of 
the femur, with no apparent active bone disease.

VA outpatient treatment notes from May and June 1986 reflect 
that the veteran reported daily episodes of locking of his 
right knee.  He reported that the locking had occurred since 
service, and that it had worsened over the years.  He 
reported that he could reposition the knee to unlock it.  
Examination of the right knee revealed evidence of previous 
surgeries.  The examiner noted good lateral ligament support 
and minimal effusion in the popliteal fossa.  The knee could 
reach full extension, both actively and passively.  X-rays 
revealed a small calcified mass in the popliteal fossa and 
minimal degenerative joint disease.  Another examiner noted 
atrophy of the vastus medialis muscle, and indicated that the 
veteran apparently had a subluxating patella.  The veteran 
was instructed in quadriceps exercises, and was provided a 
cane to decrease the load on his right knee.  He was 
subsequently issued an immobilizer for his right knee.

On VA examination in July 1986, the veteran reported that for 
the preceding four months, he had been experiencing locking 
and giving way of his right knee.  He reported that those 
symptoms were the same as the symptoms he had experienced 
during service, prior to the operation to remove the bone 
cyst.  The veteran reported that his knee cap slid laterally, 
and that he could manually push the knee cap back in place 
and continue walking.  The examining physician noted that the 
veteran wore a support on his right knee.  Upon physical 
examination, the examiner stated the veteran had a scar, 
which he described as 30 centimeters long on the right thigh.  
He stated the scar was not ulcerated, but that it was tender 
with some muscle herniation.  The examiner added that there 
was bony enlargement along the medial aspect of the knee.  
The range of motion of the knee was from 0 degrees to 
130 degrees.  The cruciate and collateral ligaments were 
noted to be intact.  Quadriceps and hamstring power against 
resistance was fair.  The examiner stated that x-rays of the 
right femur and knee did not show a fracture, destructive 
lesion, knee joint space abnormality, loose body, or joint 
effusion.  He entered impressions of a scar residual to 
removal of a bone cyst on the right femur; recurrent 
subluxation of the right patella, by history; and probable 
degenerative changes in the right knee.

In a January 1987 hearing at the RO, the veteran testified 
that during service his right knee began to lock when he got 
up in the morning.  He reported that he had two surgeries on 
the right leg, with both surgeries performed in the same 
week.  He reported that after the surgeries the right leg was 
stiff and could not bend.  He stated that he walked with a 
limp and had intermittent pain in the leg.  He noted, 
however, that the leg had not bothered him significantly 
until approximately February of 1986.  He reported that in 
1986 the right knee had begun to lock up again, just as it 
had done prior to the surgeries during service.  He reported 
that since 1986, he had had locking and swelling of the knee.  
He stated that he had not sustained any new injury of the leg 
or knee between service and 1986.

In March 1987, the veteran submitted two photographs of his 
legs.  The photographs showed a red scar on the front of the 
veteran's right leg, running from approximately half way 
between his hip and knee, down across his knee, almost to the 
bottom of the knee.

VA outpatient treatment notes from 1996 and 1997 indicate 
that the veteran reported chronic problems with the right 
knee and thigh, including soreness of the knee and thigh, and 
locking, dislocation, giving way, and inability to bear 
weight on the knee.  He reported that at times he had fallen 
when his right knee had locked.  A VA physician, who had 
examined the veteran, noted a surgical scar from the thigh to 
the knee, decreased range of motion of the right knee, slight 
swelling, and slight tenderness.  The record reflects that 
the veteran was scheduled for arthroscopy of his right knee, 
but later canceled that procedure due to illness.

A September 1997 VA examination report shows that the veteran 
reported the history of removal of a bone cyst from his right 
leg.  The examiner noted the scar on the veteran's right 
thigh and knee.  He stated that there was some pain with 
palpation of the scar.  The veteran reported pain over the 
anterior surface of the right knee, swelling in both knees, 
greater in the right, and instability of both knees.  The 
examiner found that the range of motion of the right knee was 
from 5 degrees to 105 degrees.  The examiner stated there was 
crepitus with movement of the right knee.  X-rays of the 
right knee showed mild to moderate narrowing of joint spaces, 
consistent with degenerative change.  X-rays of the right 
femur were unremarkable.  The examiner's diagnoses included 
status post right upper leg bone cyst removal with 
questionable involvement of the right knee, and mild to 
moderate degenerative joint changes in both knees.  A 
photograph of the veteran's right leg, included with the 
examination report, showed a scar from the mid thigh to the 
knee.  

In an October 1997 follow-up report, the examiner who had 
examined the veteran in September 1997, reviewed the 
veteran's medical records, and stated that the surgeries 
during service to remove the bone cyst did not involve the 
veteran's right knee.  The physician also expressed the 
opinion that it was not likely that degenerative joint 
disease in the veteran's left and right knees was related to 
abrasions of his knees sustained in a motorcycle accident in 
1953.

In October 1999, the veteran had a Travel Board hearing 
before the undersigned Board Member.  The veteran testified 
that during service he had received medical treatment for his 
right leg after the right knee had locked up.  He reported 
that two surgeries had been performed, and that two cysts had 
been removed from the bone.  He reported that he had received 
VA treatment for his right leg after service, in the 1950s.  
He stated that surgery on his right knee was recommended at 
that time, but that he had declined because he believed that 
the surgery might make his leg worse.  He reported that he 
currently had soreness in the area of the scar on his thigh 
and knee.  He also reported that he had atrophy and weakness 
of the muscle of his right leg.  The veteran testified that 
doctors who had treated him at VA had said that it was 
possible that his right knee problems were the result of the 
right leg surgery during service.

An October 2000 VA examination report shows that the examiner 
had reviewed the veteran's medical records.  He noted that 
the veteran was seen in the Orthopedics Clinic for arthritic 
problems in the right and left knee and that x-rays had shown 
arthritis.  He further noted that right thigh difficulty had 
not been noted.  The examiner reported that there had been no 
treatment for a right thigh condition after the immediate 
postoperative period and that, post service, the veteran's 
medications did not include any for a right thigh condition. 

The veteran complained of right thigh pain, which area he 
stated was always sore.  He reported heat therapy at the VA 
medical facility, but the examiner noted that VA medical 
records reflected physical therapy for a knee, not thigh, 
condition.  The veteran stated that his right knee was 
"okay" but that it would swell once in a while.  The 
veteran described pain, aching, grinding, popping and giving 
away in his right knee.  He added that walking, running and 
jogging were limited and that he had trouble braking the car 
when driving.  The veteran stated that his knees gave way 
when he tried to get up from the  floor.  

Upon physical examination, the examiner noted that the 
veteran walked without a limp.  As to the veteran's knee, he 
stated the veteran had some discomfort in his knee area.  The 
examiner reported that muscle strength on extension and 
flexion at the knee was symmetrical for both knees.  He noted 
there was some general tenderness of the femoral condyle from 
the medial aspect of the right and left knee.  The examiner 
further noted there was some crepitation on motion of the 
right and left knees and that the ligament seemed intact.  He 
stated there was subjective  pain on manipulation of the 
right knee.  

As to the right thigh, examination revealed a vertical scar 
on the right thigh that measured 24 centimeters in length.  
The examiner noted that the veteran had some subjective 
tenderness for about a three-centimeter segment of this.  He 
stated there was no detectable depression and that the scar 
was not fixed to deeper tissues.  Musculature of the left and 
right thighs was essentially symmetrical.  The examiner 
stated that he measured the circumference of the thighs at 
two, different points, which measurements were within 0.4 
centimeters of each other.  Muscle strength on extension at 
the knee and flexion at the knee was considered to be 
symmetrical between the right and the left sides.

The examiner entered diagnoses of (1) status post removal of 
cyst in the distal femur in 1954 and (2) degenerative joint 
disease of both knees, which he stated was not related to 
status post removal of cyst in the distal femur.  

A separate October 2000 examination of the veteran's right 
thigh indicates that the veteran reported that his right 
thigh was tender and had been getting worse.  He stated he 
had to limit his activities as a result of the right thigh.  
The veteran admitted he had received no treatment for the 
scar itself.  On examination, the examiner noted that there 
was a vertical surgical scar on the anteromedial aspect of 
the distal portion of the right thigh, which extended to the 
superior aspect of the knee and measured approximately 24 
centimeters in length.  He stated the scar was well healed 
with no keloid formation, inflammation, ulceration and no 
particular thickening.  The examiner noted there was no 
detectable fixation to the deeper tissues and no indentation 
of the scar.  He reported that there appeared to be no 
functional limitation related to the scar.  The examiner 
stated that the musculature of the right thigh was within 
normal limits and symmetrical with that on the left. The 
diagnosis was scar secondary to removal of bone cyst, distal 
femur in 1954.

A.  Right knee

Service connection is currently in effect for a tender scar 
on the right thigh.  The veteran maintains that his right 
knee pain and instability are part of the same disorder as 
the service-connected right thigh disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a right knee disorder, to 
include degenerative joint disease.  The reasons follow.

The service medical records show that the veteran had 
difficulty with his right knee following the surgery to 
remove the cyst.  However, by the time he was separated from 
service, clinical evaluation of the lower extremities was 
normal.  Complaints of pain in the right knee were reported 
within one year following the veteran's discharge from 
service, but there is no evidence of record that arthritis 
was manifested to a compensable degree during that one-year 
period.  The first showing of arthritis was in 1997-more 
than 40 years following the veteran's discharge from service.  
Additionally, the veteran stated that his right knee truly 
began bothering him in 1986, which is approximately 30 years 
following his discharge from service.

There are two medical opinions, which do not support the 
veteran's claim.  In October 1997, a VA examiner, who had had 
an opportunity to examine the veteran and then subsequently 
review his claims file, stated that it was not likely that 
the degenerative joint disease found in the right knee was 
related to the abrasions to the knees the veteran sustained 
as a result of a motorcycle accident in service.  In October 
2000, the VA examiner, who had an opportunity to examine the 
veteran and review his claims file, stated that the 
degenerative joint disease of the right knee was not related 
to the removal of the cyst, which had occurred in service.  

The veteran has not brought forth any competent evidence to 
refute these medical opinions nor is there any competent 
evidence of manifestations of arthritis to a compensable 
degree within one year following the veteran's discharge from 
service.  Even though the veteran has asserted that there is 
a relationship, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, there is no competent evidence of a nexus 
between the current right knee disorder and the veteran's 
service.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a right knee disorder, to include degenerative joint 
disease, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 


B.  Tender scar of the right thigh 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected tender scar of the right 
thigh is evaluated as a scar.  Under Diagnostic Code 7803, a 
scar which is superficial, poorly nourished, with repeated 
ulceration will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  Under Diagnostic Code 7805, a 
scar will be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for the tender 
scar of the right thigh.  In September 1997, the examiner 
noted that there was pain with palpation of the scar.  In 
October 2000, the examiner stated that the veteran walked 
without a limp.  He stated the veteran's muscle strength on 
extension and flexion of the knee was the same on the right 
as on the left.  He stated that there was subjective 
tenderness on the 24-centimeter scar on the right thigh.  The 
examiner noted there was no detectable depression and that 
the scar was not fixed to deeper tissues.  Musculature of the 
left and right thighs were reported as symmetrical.  In a 
separate October 2000 examination report, the examiner stated 
that examination of the scar revealed no keloid formation, 
inflammation, ulceration, or thickening.  He added that there 
was no detectable fixation to the deeper tissues and no 
indentation of the scar.  The examiner concluded that the 
scar did not cause any functional limitation.  The Board 
finds that the above-described symptoms are indicative of no 
more than a 10 percent evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  Under Diagnostic Codes of 7803 
and 7804, the veteran is at the maximum evaluation and thus 
an evaluation in excess of 10 percent is not available under 
those Diagnostic Codes.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Under Diagnostic Code 7805, it states to 
rate the scar based upon the limitation of function of the 
part affected.  In the October 2000 examination report, the 
examiner stated that there appeared to be no functional 
limitation related to the scar.  The veteran has stated that 
the scar is tender and painful, which is contemplated by the 
current 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 7804.  However, there is no objective 
evidence that the scar causes functional impairment, and a 
competent medical professional has substantiated this 
finding.  The veteran's scar has been described as well 
healed without significant elevation or depression.  The 
Board finds there is no basis to grant an evaluation in 
excess of 10 percent.

The veteran is competent to report his symptoms; however, to 
the extent that he has described that his service-connected 
tender scar of the right thigh is worse than the current 
10 percent evaluation contemplates, the medical findings do 
not support a finding of such.  The veteran has arthritis in 
the right knee, which may be the cause of his feeling 
weakness in the right thigh.  However, the arthritis is not 
related to service or the service-connected tender scar of 
the right thigh.  The Board attaches greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



ORDER

Service connection for a right knee disorder, to include 
degenerative joint disease, is denied.

An evaluation in excess of 10 percent for tender scar of the 
right thigh is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

